Title: To John Adams from John Jay, 1 November 1785
From: Jay, John
To: Adams, John


          
            Dear Sir
            New York 1 Novr. 1785
          
          The enclosed Letter from President Lee to you (of the Subject and Contents of which I am informed) will explain to you the Design of the Letters and papers which accompany this.
          The one to the archbishops of York and Canterbury are left open for your Information; and that you may the more easily determine with yourself either to deliver it in Person, or merely to forward it by a proper Conveyance.
          The attention you manifested to the episcopalian church in the affair of Denmark, has much obliged the members of it, and induced them to hope for your further good offices.
          The convention are not inclined to acknowledge or have any thing to do with Mr. Seabury—his own high Church Principles and the high Church Principles of those who ordained him, do not quadrate either with the political Principles of our Episcopalians in general, or with those on which our Revolution and Constitutions are founded. They wish therefore to have a Bishop to whom no objections of that kind can be made and that is the object of their present measures.
          It will be much in your power to aid them in the attainment of it, and for my own part I think your friendly Interposition will neither disserve your Country nor yourself.
          To me personally Bishops are of little Importance but as our civil affairs are now circumstanced I have no objections to gratifying those who wish to have them— I confess I do not like the Principles of the nonjurors, and I think the less Patronage such opinions meet with among us the better.
          with great and sincere Esteem & Regard I am Dear Sir / Your Most obt. and hble Servt.
          
            John Jay—
          
        